       Case 2:20-cv-01623-BWA-JVM Document 7 Filed 07/23/20 Page 1 of 2




                          UNITED STATES DISCTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

SIDNEY B. KOEPPEL                            * CIVIL ACTION NO.: 2:20-cv-1623
                                             *
VERSUS                                       * DISTRICT JUDGE: BWA
                                             *
ROBINHOOD MARKETS, INC.,                     * MAGISTRATE JUDGE: JVM
ROBINHOOD FINANCIAL, LLC, and                *
ROBINHOOD SECURITIES, LLC                      JURY TRIAL DEMANDED

*****************************************************************************


                        MOTION TO DISMISS WITH PREJUDICE
       NOW INTO COURT, through undersigned counsel, comes Plaintiff Sidney B. Koeppel,

Respectfully moves for dismissal with prejudice as the parties have settled all disputes that are

the subject of this litigation, and that each party to bear their own costs.     This Motion is

unopposed.

                                                    Respectfully Submitted,

                                                    KOEPPEL CLARK



                                                    /s/ W. Scarth Clark __________________
                                                    PETER S. KOEPPEL (LSBA #1465)
                                                    W. SCARTH CLARK (LSBA#22993)
                                                    2030 St. Charles Avenue
                                                    New Orleans, Louisiana 70130
                                                    Telephone: (504) 598-1000
                                                    Facsimile: (504) 524-1024
                                                    Attorneys for Plaintiff Sidney B. Koeppel




                                               1
       Case 2:20-cv-01623-BWA-JVM Document 7 Filed 07/23/20 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I hereby certify that I electronically filed the foregoing on July 23, 2020 via the Court’s

CM/ECF filing system which will serve all counsel of record with notice of filing.


                                            s/ W. Scarth Clark             _________
                                            W. SCARTH CLARK




                                                2
